Citation Nr: 0430647	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbosacral spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 rating decision by 
the Colombia, South Carolina Department of Veterans Affairs 
(VA) Regional Office (RO). 

In August 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The veteran contends that he is entitled to a higher rating 
for his service-connected low back disability.  This 
disability is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, based on 
limitation of motion of the lumbar spine.  

The Board notes that the veteran was found to have 
degenerative disc disease on March 2001 and June 2003 VA 
examinations; however, neither examiner addressed whether the 
disc disease is etiologically related to the veteran's 
military service or to his service-connected low back 
disability.  Moreover, during the pendency of the veteran's 
appeal, the diagnostic criteria for evaluating diseases and 
injuries of the spine were revised, effective September 23, 
2002 (see 67 Fed. Reg. 54,345-49 (August 22, 2002)) and 
again, effective September 26, 2003 (see 68 Fed. Reg. 51,454 
(August 27, 2003)).  Additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria.  Specifically, an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Neither the VA examination reports nor 
the other evidence of record provides a clear picture as to 
the functional impairment due to incoordination, weakened 
movement, excess fatigability on use, and pain or the 
functional impairment during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
Therefore, the Board has determined a new examination should 
be ordered.  Prior to any additional VA examination, up-to-
date treatment records should be obtained.

The Board further notes that the RO has not addressed whether 
the degenerative disc disease is service-connected.  The RO 
should do so on remand.

In addition, additional evidence (including VA treatment 
records) was received in September 2004, subsequent to the 
issuance of the statements of the case, which has not been 
reviewed by the RO.  The Board notes that the veteran did not 
specifically waive RO consideration of the additional 
evidence.  Since consideration of this evidence by the RO was 
not waived, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision.  See 38 
C.F.R. § 20.1304(c) (effective October 4, 2004).  

Finally, during the August 2004 hearing, the veteran raised 
the additional issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  The RO has not yet addressed 
this issue.

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions: 

1.  The veteran should be provided and 
requested to complete and return the 
appropriate form to claim entitlement to 
a TDIU.  In addition, with respect to 
this claim and the claim for service 
connection for degenerative disc disease 
of the lumbosacral spine, he should be 
provided the notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).

2.  The RO should also undertake all 
necessary development to obtain and 
associate with the record all outstanding 
records of pertinent medical treatment, 
to include any pertinent Charleston VA 
outpatient clinic records for the period 
since August 2004.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran and his 
representative so notified. 

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected low back disability and 
the etiology of the degenerative disc 
disease of the veteran's lumbosacral 
spine.  The claims files, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.

Based upon the review of the claims files 
and the examination results, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
degenerative disc disease of the 
veteran's lumbosacral spine is 
etiologically related to service or was 
caused or chronically worsened by the 
service-connected arthritis of the 
lumbosacral spine.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
and to the extent possible distinguish 
the manifestations of the service-
connected disability from those of any 
other disorder present.  Any indicated 
studies, including an X-ray study and 
range of motion testing in degrees, 
should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due 
to the disc disease should be identified, 
and the examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should adjudicate the 
issue of entitlement to service 
connection for degenerative disc disease 
of the lumbar spine and inform the 
veteran of his appellate rights with 
respect to this decision.

5.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
the service-connected low back disability 
in light of all pertinent evidence and 
legal authority.  The RO should also 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.

6.  If it has not been rendered moot, the 
RO should also adjudicate the claim for a 
TDIU and inform the veteran of his 
appellate rights with respect to this 
decision.

7.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.  
All issues properly in appellate status 
should be returned to the Board at the 
same time.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified, but he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




